In the petition and brief of the plaintiff it is stated that this action is brought in this court by virtue of Section 871-38, General Code.
In the case of Slatmeyer v. Industrial Commission, 115 Ohio St. 654,  155 N.E. 484, in which a petition in error from the Industrial Commission was filed in this court, it was held:
"Section 871-38, General Code, does not confer upon this court jurisdiction to review the decision of the commission in respect to the imposition of the added award. All questions relating to such additional award, save that upon which the decision of the commission is final, may be heard and determined in a single suit wherein the employer, when sued under Section 1465-74, General Code, for the compensation fixed, may contest the basic legal questions necessary to be determined by the commission before making such additional award. [citing cases]"
The petition in the instant case does not allege facts sufficient to invoke the original jurisdiction of this court conferred by Section 2, Article IV of the Constitution of Ohio. *Page 148 
The prayer of the answer of the defendant is granted and the petition of the plaintiff is dismissed.
Petition dismissed.
WEYGANDT, C.J., TURNER, MATTHIAS, HART, ZIMMERMAN, SOHNGEN and STEWART, JJ., concur.